t c memo united_states tax_court david and shirley singer petitioners v commissioner of internal revenue respondent docket no filed date stuart a smith and david h schnabel for petitioners paul colleran maureen t o'brien and william t hayes for respondent contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b plymouth equipment associates c richard roberts d petitioners and their introduction to plymouth equipment associates dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioner's purported reliance on an adviser dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure the grounds for petitioners' underpayments dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure c petitioners' motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law dollar_figure memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in this case are substantially identical to those considered in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners' joint federal_income_tax in the amount of dollar_figure plus an addition_to_tax under sec_6659 for valuation_overstatement in the amount of dollar_figure respondent also determined that interest on the deficiency accruing after date would be calculated pincite percent of the statutory rate under sec_6621 in a first amendment to answer respondent asserted additions to tax for in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in the amount of percent of the interest due on the underpayment attributable to negligence in respondent's trial memorandum and posttrial brief respondent asserted a lesser addition_to_tax under sec_6659 for valuation_overstatement in the amount of dollar_figure we consider the addition_to_tax under sec_6659 to be reduced accordingly the deficiency_notice refers to sec_6621 this sec_1 was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions the parties filed a stipulation of settled issues concerning the adjustments relating to petitioners' participation in the plastics recycling program the stipulation provides petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' returns however petitioners reserve their right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that the secretary should have waived the addition_to_tax pursuant to the provisions of sec_6659 in their petition petitioners raised the statute_of_limitations on assessment as a bar to respondent's deficiency determination respondent asserted otherwise in the answer and petitioners have not argued the statute_of_limitations elsewhere in the record in view of the third stipulation in the stipulation of settled issues we consider that any statute_of_limitations defense has been conceded by petitioners the issues remaining in this case are whether petitioners are liable for the additions to tax for negligence under sec_6653 and and whether petitioners are liable for the addition_to_tax under sec_6659 for underpayment_of_tax attributable to a valuation_overstatement findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference a the plastics recycling transactions this case concerns petitioners' investment in plymouth equipment associates plymouth a limited_partnership that leased seven sentinel expanded polyethylene epe recyclers the transactions involving the sentinel epe recyclers leased by plymouth are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in transactions closely resembling those in the provizer case packaging industries inc pi manufactured and sold seven sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full no arm's-length negotiations for the price of the sentinel epe recyclers took place among pi eci and f g corp all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap both clearwater and plymouth leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp apart from leasing and licensing seven recyclers instead of six the underlying transactions involving plymouth do not differ in any substantive respect from the clearwater transactions considered in the provizer case for convenience we refer to the series of transactions among pi eci corp f g corp plymouth fmec corp and pi as the plymouth transactions in addition to the plymouth transactions a number of other limited_partnerships entered into transactions similar to the plymouth transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b plymouth equipment associates plymouth is a new york limited_partnership that closed on date richard roberts roberts is the general_partner of plymouth a private_placement memorandum for plymouth was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memorandum ulanoff owns a 27-percent interest in plymouth and a 37-percent interest in taylor recycling associates burstein owns a percent interest in empire associates and a 82-percent interest in jefferson recycling associates like plymouth taylor recycling associates empire associates and jefferson recycling associates are partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the plymouth offering memorandum states that the general_partner will receive fees from plymouth in the amount of dollar_figure according to the offering memorandum percent of the proceeds from the offering--dollar_figure--was allocated to the payment of sales commissions and offeree representative fees the offering memorandum further provides that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees roberts therefore was to receive a minimum of dollar_figure and up to dollar_figure from plymouth the offering memorandum lists significant business and tax risk factors associated with an investment in plymouth specifically the offering memorandum states there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value plymouth has no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of plymouth's business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist although the offering memorandum represented that the sentinel epe recycler was a unique machine it was not several machines capable of densifying low density materials were already on the market in other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 c richard roberts roberts is a businessman and the general_partner in a number of limited_partnerships that leased and licensed sentinel epe recyclers including plymouth he also is a 9-percent shareholder in f g corp the corporation that leased the recyclers to plymouth from through roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the plymouth transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant c p a and the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp and plymouth it also provided tax services to john d bambara bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and daughter also owned directly or indirectly percent of the stock of pi d petitioners and their introduction to plymouth equipment associates petitioners resided in fort lee new jersey at the time their petition was filed hereafter reference to petitioner in the singular denotes david singer in at the age of petitioner left high school during his sophomore year and entered the work force by the late 1930's he was selling with some success sundry goods and dresses petitioner then served in the army for months approximately year after completing his military service petitioner became a salesman for a floor covering business hy abrams co owned by his brother-in-law petitioner also helped his father a carpenter collect rent on houses his father owned on the lower east side of manhattan in the 1950's his father sold those houses and purchased several apartment buildings in harlem together the buildings had a total of apartment units in petitioner's father passed away and petitioner inherited the apartment buildings at that time petitioner's brother-in-law offered to sell him an interest in hy abrams co but only if petitioner sold the apartment buildings so he could devote more time to the business petitioner did so and invested the proceeds in hy abrams co for a 30-percent interest hy abrams co became hy abrams corp and petitioner was named vice president although he continued to devote his attention primarily to sales activities in petitioner's brother-in- law retired and the corporation was liquidated petitioner was not yet ready to retire and with his daughter he started his own floor covering business named singer carpet distributors inc singer carpet petitioner operated singer carpet out of a warehouse in new jersey for years before retiring at the age of on their federal_income_tax return petitioners reported gross_income from wages interest dividends and capital_gain sec_2 in the amount of dollar_figure less dollar_figure in losses from partnerships trusts etc including losses here in issue consequently in the absence of significant deductions or credits petitioners were subject_to payment of federal income taxes in a substantial amount for taxable_year in petitioner acquired a 07-percent limited_partnership_interest in plymouth for dollar_figure as a result of the investment in plymouth on their return petitioner and his wife shirley claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed petitioners' claimed operating loss and credits related to plymouth in full petitioner learned of the plastics recycling transactions and plymouth in november or december of from abraham bramnick bramnick bramnick is a stockbroker with the brokerage house bond richmond in new york city petitioner and bramnick have known each other socially since the late 1960's or early 1970's prior to petitioner and bramnick invested in some initial public offerings ipo's together and according to petitioner most of these were successful petitioner recalled his introduction to the plastics recycling transactions and plymouth as follows the bulk of petitioners' income for derived from gro sec_2 capital_gains in the amount of dollar_figure dollar_figure of which was short-term_capital_gain there was one before plymouth i think it was empire and for some reason or other i didn't jump at it and then bramnick called me well you missed it because they've got all the members they needed they don't have it--they may not have it again then they came back a week or two later i don't remember but he said this thing is alive again petitioner did not recount any other conversations he may have had with bramnick or the substance of the broker's advice if any bramnick did not testify at the trial of this case petitioner also discussed the plastics recycling transactions with martin bach bach a certified_public_accountant c p a bach and petitioner were introduced sometime in by bramnick at the time petitioner was looking for a tax_return_preparer petitioner retained bach and bach prepared petitioners' return for and for several years thereafter bach does not have any education or work experience in engineering plastics materials or plastics recycling he graduated cum laude with a b s degree in accounting from long island university in three years later he became a certified_public_accountant in new york state after college bach worked for several accounting firms before founding his own practice in named martin bach co p c bach co bach headed bach co for approximately years until his practice was taken over by another firm located in the wall street area bach co primarily serviced stock brokerage houses the firm represented clients before the securities_and_exchange_commission sec provided tax services and performed certified audits on a monthly and annual basis bach co performed accounting services for approximately brokerage houses during bach's tenure and employed five accountants at its peak over the course of his career bach reviewed a large number of prospectuses and offering circulars that were filed with the sec as well as private placements that had been suggested to clients like petitioner bach learned of the plastics recycling transactions and plymouth in from bramnick bond richmond was a longstanding client of bach co and bramnick was bach's primary contact at bond richmond on occasion bramnick forwarded private_placement memoranda to bach just to look at in this instance bramnick sent bach the plymouth offering memorandum and asked him what he thought about it bach reviewed the offering memorandum for approximately hours he found the economic projections very lucrative to the investor even if reduced by 50-percent bach then met with bramnick and told him that he thought the situation was interesting and that it warranted further investigation he also received a phone call from petitioner asking for his thoughts about plymouth next bach contacted peter gardino gardino a broker who had traded for one of bach co 's former accounts during gardino was working in the syndicate department of a brokerage house gardino reviewed the plymouth offering memorandum and arranged for the two of them to visit the pi plant in hyannis massachusetts sometime in november bach invited bramnick to go with them bach explained i thought he would go too but he didn't want to go petitioner recalled that bach also extended an invitation to him to visit the pi plant in hyannis but petitioner declined gardino and bach toured the pi plant bach testified that he was impressed with the plant and the spirit of the workers although the sentinel epe recycler was explained to bach he did not understand the technicalities of the machine too well bach recalls being told that the sentinel epe recycler was unique but he could not remember what he was told about the capability of the machine or its place in the market he testified i just don't remember being told specifically by anybody anything--they told me a lot of things when i was up there but i don't remember all the things they told me pete gardino was asking most of the questions bach did not review any of the accounting or cost records pertaining to the sentinel epe recycler while he was at pi nor did he ask to see them in addition to touring the pi plant bach and gardino were taken by a pi representative to visit some end-users of the machines and see them in operation gardino and bach questioned the end-users but bach's lack of understanding limited the number of questions he could ask to one bach recalled that the only question i asked the people was about the breakdown does the machine breakdown because i don't have a great technical background he understood from the end-users that the machine was functioning perfectly well bach did not consult an independent_appraiser with respect to the value of the sentinel epe recycler but instead relied upon the representations in the plymouth offering memorandum as bach recalled i believe that i saw an independent appraisal stating how they got to the value of the machine based upon the production the income the pellets would bring the royalties et cetera bach did not investigate the market for recycled resin pellets nor did he contact the f g corp evaluators or inquire if either of them had an interest in the plastics recycling transactions bach concluded that the author of the appraisal--whose name he could not recall--was independent based on what he read in the offering memorandum after returning from hyannis bach related his observations to bramnick bach recalled speaking to petitioner only by telephone bach could not recall the substance of his communication to petitioner or for how long they spoke he characterized petitioner as basically only an annual tax account and explained that he didn't see petitioner on a regular basis with respect to plymouth bach spoke mostly the reports by the f g corp evaluators ulanoff and burstein are the only reports appended to the offering memorandum that assess the sentinel epe recycler in any respect to mr bramnick who in turn saw petitioner on a regular basis bach recalled arguing with bramnick because bramnick wanted petitioner to purchase two limited_partnership units at a cost of dollar_figure whereas bach thought one is enough bond richmond not bach was petitioner's offeree representative for plymouth and that status entitled it to a commission equal to percent of petitioner's investment in contrast to bach's recollection of events petitioner claims that after bach returned from hyannis he and his wife discussed the plymouth transaction with bach at a dinner meeting according to petitioner bach informed them that he and a client had visited pi and thought well of it and that bach was taking another client who petitioner knew was a very successful attorney for some insurance_company as petitioner recalls i said if it was good enough for those fellows it's good enough for me so that's when we made up our mind to do it petitioners have no education or work experience in plastics materials or plastics recycling they did not read the plymouth offering memorandum see a sentinel epe recycler or otherwise investigate plymouth or the plastics recycling transactions to any extent petitioners never made a profit in any year from their investment in plymouth opinion we have decided a large number of the plastics recycling group of cases provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax see also greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner t c memo and cases cited therein the majority of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues in provizer v commissioner supra a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that their investment in the sentinel epe recyclers in this case is similar to the investment described in provizer v commissioner supra the underlying transactions in this case and the sentinel epe recyclers purportedly leased by plymouth are the same type of transactions and same type of machines considered in provizer v commissioner supra based on the entire record in this case including the extensive stipulations testimony of respondent's experts and petitioner's testimony we hold that the plymouth transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioners have explicitly conceded this issue in the stipulation of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence respondent asserted the additions to tax for negligence under sec_6653 and for in an amended answer ordinarily because these additions to tax were raised for the first time in an amended answer respondent would have the burden_of_proof rule a 103_tc_170 102_tc_596 however by order dated date this court granted a motion for sanctions by respondent and the burden_of_proof with respect to the negligence issues in this case was placed on petitioners sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners contend that they were reasonable in claiming a loss deduction and investment tax and business energy credits with respect to plymouth petitioner maintains that he expected an economic profit in light of the so-called oil crisis in the united_states in and that he reasonably relied upon bach as a qualified adviser on this matter the so-called oil crisis petitioner claims that he reasonably expected to make an economic profit because plastic is an oil derivative and the united_states was experiencing a so-called oil crisis when he invested in plymouth based upon our review of the record we find petitioner's claim unconvincing regardless of the so-called oil crisis moreover testimony by one of respondent's experts establishes that the oil pricing changes during the late 1970's and early 1980's did not justify petitioners' claiming excessive investment credits and purported losses based on vastly exaggerated valuations of recycling machinery petitioner testified that he was told by marty bach or abe bramnick that the potential of the investment is great because oil is going crazy and this thing was something bramnick did not testify at the trial of this case and bach could not recall the substance of his communications with petitioner petitioner did not read the plymouth offering memorandum or in any manner attempt to research the business aspects of the plymouth transaction in view of petitioners' failure seriously to investigate or learn about the plymouth transaction we are not convinced that they invested in plymouth with an honest objective of making an economic profit regardless of the so-called oil crisis moreover petitioners did not adequately explain how the so- called oil crisis provided a reasonable basis for them to invest in plymouth and claim the associated operating loss and credits the offering memorandum warned that there could be no assurances that prices for new resin pellets would remain at their then current level one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he stated that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products furthermore during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinctly different from the facts of this case in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970s and early 1980s to invest in eor technology id pincite in the present case however as explained by respondent's expert steven grossman the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so-called oil crisis had a substantial bearing on petitioners' decision to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in the record that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question in addition the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present case petitioners are not experienced or educated in plastics recycling and they did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the partnership transactions we consider petitioners' arguments with respect to the krause case inapplicable petitioner's purported reliance on an adviser petitioner contends that he reasonably relied upon bach as a qualified adviser on this matter a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra buck v commissioner tcmemo_1997_191 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also eg kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 friedman v commissioner tcmemo_1996_558 gollin v commissioner tcmemo_1996_454 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 buck v commissioner supra lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited in sann v commissioner supra bach has no education or work experience in engineering plastics materials or plastics recycling his investigation of the plastics recycling transactions and plymouth consisted of a review of the offering memorandum plus a visit to the pi plant and some end-users chosen by a pi representative bach acknowledged that he does not have a great technical background and that he didn't understand the technicalities of the machine too well even though it was explained to him because of his limited technical background the only question he posed to the end-users with whom he spoke was whether the machine broke down bach indicated that he deferred to gardino with respect to the technical aspects of the sentinel epe recycler he claimed that gardino had a technical background understood the technicalities of the machine and asked a lot of questions about how the machine operates what it does when asked if he could elaborate on gardino's technical background however bach replied no all i know is that he was the head of the syndicate department and used to pass on all offerings that came into his place of business and even though he wasn't an engineer he had an engineering background bach did not know what type of degree gardino earned in college or whether he had any experience in plastics recycling gardino did not testify at the trial of this case bach acknowledged that he was not qualified to assess the value of the sentinel epe recycler he did not consult an independent_appraiser or anyone with expertise in plastics materials or plastics recycling bach relied upon the plymouth offering memorandum for the value of the machine he recalled reading an independent appraisal stating how they got to the value of the machine based upon the production the income the pellets would bring however bach did not investigate the market for recycled resin pellets nor did he contact ulanoff or burstein or inquire whether they had an interest in the plastics recycling transactions he concluded that the author of the appraisal was independent based solely on the offering memorandum in fact ulanoff and burstein each invested in several plastics recycling partnerships and as the offering memorandum disclosed burstein was a client and business_associate of the corporate counsel to pi miller upon returning from his visit to the pi plant in hyannis bach recalled speaking to petitioner about his observations but not face-to-face i know we spoke on the telephone however bach could not recall the substance of his communication with petitioner or for how long they spoke on the phone petitioner claims that he and his wife had a dinner meeting with bach to discuss his observations at pi according to petitioner bach informed him over dinner that plymouth was a wonderful deal that another of bach's clients purportedly felt it was very good and that bach intended to accompany another client to hyannis bach has no recollection of any such meeting we hold that petitioner's purported reliance on bach was not reasonable not in good_faith nor based upon full disclosure petitioner met and retained bach to prepare his and his wife's tax_return in bach characterized petitioners as an annual tax account whom he saw infrequently bramnick was at least one of petitioner's stock brokers and sometimes was an investment adviser to petitioner bramnick introduced the plastics recycling transactions and plymouth to petitioner as well as to bach his firm bond richmond was the offeree representative for petitioners and as such received a 10-percent commission on petitioners' investment bach testified that he spoke mostly to bramnick with respect to plymouth and that bramnick saw petitioner on a regular basis however notwithstanding bramnick's obvious involvement in this matter petitioner purports to have relied on bach bach does not have any education experience or expertise in engineering plastics materials or plastics recycling he indicated that his lack of technical background hindered his investigation of plymouth and the sentinel epe recycler bach acknowledged that he had no competence to value the machines yet he did not independently confirm their value or the economic viability of the plastics recycling transactions instead he relied on the offering memorandum and representations by insiders for the value of the machines and the economic viability of the plastics recycling transactions see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion the purported value of the sentinel epe recycler generated the deductions and credits in this case and that circumstance was reflected in the plymouth offering memorandum petitioners did not read the offering memorandum but bach did certainly bach recognized and understood the nature of the tax benefits and he discussed plymouth and his investigation with bramnick and petitioner in his discussions with bach and bramnick petitioner learned or should have learned about the amount and nature of the tax benefits indeed the tax benefits involved herein were not inconsequential and certainly would have been of interest to petitioners in a year in which they recognized in excess of dollar_figure in capital_gains mostly short-term gains bramnick urged that petitioner acquire two units of the plymouth partnership for dollar_figure but bach the tax_return_preparer counseled that dollar_figure of this transaction was enough the direct reductions claimed on petitioners' tax_return from the investment tax_credits alone equaled percent of their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the plymouth transaction a reasonably prudent person would have asked a qualified adviser if such a windfall were not too good to be true mccrary v commissioner t c pincite petitioner's own testimony is the only account in the record regarding the advice petitioner received from bach and bramnick bach could not recall the substance of his communications with petitioner and bramnick did not testify in the trial of this case petitioner's testimony in this case is self-serving and often not credible and this court is not required to accept it petitioners failure to call bramnick to testify gives rise to the inference that his testimony would not have been favorable to them see 101_tc_374 affd without published opinion 40_f3d_385 5th cir 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir as true 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 snyder v commissioner tcmemo_1995_285 sacks v commissioner tcmemo_1994_217 petitioner owned significant interests in two successful floor covering companies participated in successful real_estate ventures and ipo's and in his investment decisions yielded capital_gains in excess of dollar_figure his demonstrated business acumen and investment sophistication show that he possessed the intelligence and experience to recognize that further investigation of the transaction in issue was required a taxpayer may rely upon his adviser's expertise in this case accounting but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite- goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg sub nom 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner supra rogers v commissioner tcmemo_1990_619 miscellaneous petitioners stipulated that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax return based upon each recycler's having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the record that respondent used them as a basis for any determinations in the notice_of_deficiency even so counsel for petitioners obtained copies of these reports and urge that they support the reasonableness of the value reported on petitioners' return not surprisingly petitioners' counsel did not call carmagnola to testify in this case but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers negligent consistent therewith we find in this case as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners cite a number of cases in support of their position including balboa energy fund v commissioner 85_f3d_634 9th cir affg in part and revg in part without published opinion osterhout v commissioner tcmemo_1993_251 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 mollen v united_states aftr 2d ustc par big_number d ariz wright v commissioner tcmemo_1994_288 daoust v commissioner tcmemo_1994_203 wood v commissioner tcmemo_1991_205 and davis v commissioner tcmemo_1989_607 petitioners' reliance on the wright daoust wood and davis cases is misplaced the taxpayers in the wright case had an objective of making a profit relied upon an adviser who expressly recommended the subject investment reviewed the offering memorandum were advised that the investment had already survived an irs audit unchanged and personally monitored the investment in the daoust case the taxpayer husband relied upon the advice of two qualified independent investment advisers and an independent c p a who also was the taxpayer husband's brother in the wood case a group of consolidated cases a financial planner recommended the investment all of the taxpayers had profit objectives the transactions were not sham transactions and one taxpayer husband and wife inspected the equipment at issue the taxpayers in the davis case relied in part upon the express recommendation of a trusted and long-term adviser and in part upon their review of the offering materials which did not reflect that the principals in the venture lacked experience in the pertinent line_of_business davis v commissioner supra in contrast to those cases bach was not a trusted and long-term adviser to petitioners but a recently employed tax_return_preparer and there is no showing in the record that he expressly recommended plymouth to them petitioners did not read the offering memorandum see a sentinel epe recycler or make any effort to learn about the plymouth transactions in addition the plymouth transaction is a sham lacking economic_substance and we are not convinced that petitioners had an honest objective of making a profit accordingly we consider the wright daoust wood and davis cases distinguishable from the instant case in mollen v united_states supra the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership which invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable see zfass v commissioner f 3d 4th cir date affg tcmemo_1996_167 and sustaining findings of negligence in a similar transaction in contrast petitioners and their purported adviser did not have any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable further neither bach nor petitioners consulted or hired any independent experts in the field of plastic materials or plastics recycling instead they relied upon the offering materials and representations by insiders to the plastics recycling transactions we consider petitioners' arguments with respect to mollen v united_states supra inapplicable under the circumstances of this case particularly in light of the opinion of the court_of_appeals for the fourth circuit in zfass v commissioner supra petitioners' reliance upon the court_of_appeals for the ninth circuit's partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir is misplaced in osterhout we found that certain oil_and_gas partnerships were bach testified that he discussed the plastics recycling transactions and visited pi with gardino whom he claims had a technical background however gardino did not testify in this case and the record does not show that he was qualified to analyze the sentinel epe recycler or the plastics recycling transactions not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners therein the court_of_appeals for the ninth circuit reversed our imposition of the negligence additions to tax petitioners point out that the taxpayer in that case relied in part upon a tax opinion contained in the offering materials however petitioners did not read the plymouth offering memorandum let alone the tax opinion appended thereto moreover the plymouth offering memorandum warned prospective investors that the accompanying tax opinion letter was not in final form and was prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with plymouth the tax opinion letter accompanying the plymouth offering memorandum was addressed solely to the general_partner and began with the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with their osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the taxpayers investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the purpose in distributing it is to assist your offerees' tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added accordingly the tax opinion letter expressly indicated that prospective investors such as petitioners were not to rely upon the tax opinion letter see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the limited technical opinion of tax counsel expressed in this letter was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states petitioners' reliance on the durrett and chamberlain cases is also misplaced in those cases the court_of_appeals for the fifth circuit reversed this court's imposition of the negligence additions to tax in two nonplastics recycling cases the taxpayers in the durrett and chamberlain cases were among thousands who invested in the first western tax_shelter program involving alleged straddle transactions of forward contracts in the durrett and chamberlain cases the court_of_appeals for the fifth circuit concluded that the taxpayers reasonably relied upon professional advice concerning tax matters in other first western cases however the courts of appeals have affirmed decisions of the tax_court imposing negligence additions to tax see foulds v commissioner tcmemo_1994_489 the well- educated taxpayer failed to establish the substance of advice and the purported adviser lacked tax expertise affd without published opinion 94_f3d_651 9th cir chakales v commissioner tcmemo_1994_408 reliance on long-term adviser who was a tax attorney and accountant and who in turn relied on a promoter of the venture held unreasonable affd 79_f3d_726 8th cir kozlowski v commissioner tcmemo_1993_430 reliance on adviser held unreasonable absent a showing that the adviser understood the transaction and was qualified to give an opinion whether it was bona_fide affd without published opinion 70_f3d_1279 9th cir 89_tc_849 reliance on tax_advice given by attorneys and c p a 's held unreasonable absent a showing that the taxpayers consulted any experts regarding the bona fides of the transactions bach did not possess sufficient knowledge of the plastics or recycling industries to render a competent opinion this fact has been deemed relevant by the court_of_appeals for the second circuit see david v commissioner f 3d pincite taxpayers' reliance on expert advice not reasonable where expert lacks knowledge of business in which taxpayers invested affg tcmemo_1993_621 39_f3d_402 2d cir same affg tcmemo_1993_480 accordingly petitioners will not be relieved of the negligence additions to tax based upon the decisions in the durrett and chamberlain cases by the court_of_appeals for the fifth circuit conclusion as to negligence under the circumstances of this case petitioners failed to exercise due care in claiming a large loss deduction and tax_credits with respect to plymouth on their federal_income_tax return petitioner declined to read the offering memorandum visit pi or otherwise learn about the plymouth transactions and the sentinel epe recycler to any significant extent instead petitioner purports to have relied on bach the accountant he only recently had retained to prepare petitioners' tax_return bach had no education or experience in plastics materials or plastics recycling and he ultimately relied upon the offering memorandum for the value of capabilities and market demand for the machines the tax benefits flowing from plymouth were contingent upon the purported value of the sentinel epe recycler yet neither petitioner nor bach in good_faith investigated the fair_market_value of a sentinel epe recycler or the underlying viability financial structure and economics of the plymouth transaction we hold upon consideration of the entire record that petitioners are liable for the negligence additions to tax under sec_6653 and for the taxable_year at issue we note that in this case because of sanctions petitioners have the burden_of_proof with respect to negligence however on this record respondent has proved petitioners' negligence and our holding on this issue is the same regardless of the incidence of the burden_of_proof respondent is sustained on this issue b section 6659--valuation overstatement in the notice_of_deficiency respondent determined that petitioners were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement in respondent's trial memorandum and posttrial brief respondent conceded that the sec_6659 addition_to_tax is to be applied only to the portion of the deficiency attributable to the disallowed investment tax and business energy credits derived from plymouth petitioners have the burden of proving that respondent's determination of the sec_6659 addition_to_tax is erroneous rule a 79_tc_846 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on a purported value of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to such valuation overstatements petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the investment tax and business energy credits claimed with respect to plymouth petitioners contend that sec_6659 does not apply in their case for the following three reasons disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement petitioners' concession of the claimed tax benefits precludes imposition of the sec_6659 addition_to_tax and respondent erroneously failed to waive the sec_6659 addition_to_tax we reject each of these arguments for reasons set forth below the grounds for petitioners' underpayments sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner t c pincite 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements krause v commissioner t c pincite citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see zfass v commissioner f 3d 4th cir date affg tcmemo_1996_167 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir the sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_ affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that the disallowance of the claimed investment tax and business energy credits was not attributable to a valuation_overstatement according to petitioners the credits were disallowed because the plymouth transaction lacked economic_substance not because of any valuation_overstatement it follows petitioners reason that because the attributable to language of sec_6659 requires a direct causative relationship between a valuation_overstatement and an underpayment in tax sec_6659 cannot apply to their deficiency petitioners cite the following cases to support this argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 mccrary v commissioner supra todd v commissioner supra petitioners' argument rests on the mistaken premise that our holding herein that the plymouth transaction lacked economic_substance was separate and independent from the overvaluation of the sentinel epe recyclers to the contrary in holding that the plymouth transaction lacked economic_substance we relied heavily upon the overvaluation of the recyclers overvaluation of the recyclers was an integral factor in regard to the disallowed tax_credits and operating loss the underpayment_of_tax and our finding that the plymouth transaction lacked economic_substance petitioners argue that in provizer v commissioner tcmemo_1992_177 we found that the clearwater transaction lacked economic_substance for reasons independent of the valuation reported in that case according to petitioners the purported value of the recyclers in the clearwater transaction was predicated upon a projected stream of royalty income and this court merely rejected the taxpayer's valuation method petitioners misread and distort our provizer opinion in the provizer case overvaluation of the sentinel epe recyclers irrespective of the technique employed by the taxpayers in their efforts to justify the overvaluation was the dominant factor that led us to hold that the clearwater transaction lacked economic_substance likewise overvaluation of the sentinel epe recyclers in this case is the ground for our holding herein that the plymouth transaction lacked economic_substance moreover a virtually identical argument was rejected in gilman v commissioner supra in the gilman case the taxpayers engaged in a computer equipment sale_and_leaseback transaction that this court held was a sham_transaction lacking economic_substance the taxpayers therein citing todd v commissioner supra and heasley v commissioner supra argued that their underpayment of taxes derived from nonrecognition of the transaction for lack of economic_substance independent of any overvaluation the court_of_appeals for the second circuit sustained imposition of the sec_6659 addition_to_tax because overvaluation of the computer equipment contributed directly to this court's earlier conclusion that the transaction lacked economic_substance and was a sham gilman v commissioner supra pincite in addition the court_of_appeals for the second circuit agreed with this court and with the court_of_appeals for the eighth circuit that 'when an underpayment stems from disallowed investment credits due to lack of economic_substance the deficiency is subject_to the penalty under sec_6659 ' gilman v commissioner supra pincite quoting 876_f2d_616 8th cir affg t c memo see also zfass v commissioner supra rybak v commissioner t c pincite 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir petitioners' reliance on gainer v commissioner supra todd v commissioner supra and mccrary v commissioner t c pincite is misplaced in those cases in contrast to the case herein it was found that a valuation_overstatement did not contribute to an underpayment of taxes in the todd and gainer cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in the mccrary case the underpayments were deemed to result from a concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluations were not the grounds on which the taxpayers' liability was sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite petitioners' case presents just such a different situation overvaluation of the recyclers was integral to and inseparable from petitioners' claimed tax benefits and our holding that the plymouth transaction lacked economic_substance to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an application of 89_tc_912 affd continued concession of the deficiency petitioners argue that their concession of the deficiency precludes imposition of the sec_6659 addition_to_tax petitioners contend that their concession renders any inquiry into the grounds for such deficiency moot absent such inquiry petitioners argue that it cannot be known if their underpayment was attributable to a valuation_overstatement or other discrepancy without a finding that a valuation_overstatement contributed to an underpayment according to petitioners sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and mccrary v commissioner supra petitioners' open-ended concession does not obviate our finding that the plymouth transaction lacked economic_substance due to overvaluation of the recyclers this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe continued 862_f2d_540 5th cir we consider it distinguishable to the extent that the reversal in the heasley case is based on a concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court and the courts of appeals for the second fourth sixth and eighth circuits have disagreed see 933_f2d_143 2d cir the lack of economic_substance was due in part to the overvaluation and thus the underpayment was attributable to the valuation_overstatement affg tcmemo_1989_684 zfass v commissioner supra recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by plymouth petitioners claimed an operating_loss_deduction and credits that resulted in an underpayment_of_tax and we held that the plymouth transaction lacked economic_substance regardless of petitioners' concession in this case the underpayment_of_tax was attributable to the valuation_overstatement moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax gainer v commissioner f 2d pincite 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in the present case no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed investment tax_credits and other tax benefits related to anything other than a valuation_overstatement to the contrary petitioners stipulated substantially the same facts concerning the plymouth transaction as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding big_number percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the record in this case plainly shows that the overvaluation of the recyclers is integral to and is the core of our holding that the plymouth transaction was a sham and lacked economic_substance petitioners' reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers' concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the record in this case plainly shows that petitioners' underpayment was attributable to overvaluation of the sentinel epe recyclers we hold that petitioners' reliance on mccrary v commissioner t c pincite is inappropriate we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the plymouth transaction was similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure given those concessions and the fact that the record here plainly shows that the overvaluation of the recyclers was the only reason for the disallowance of the claimed investment tax and business energy credits we conclude that the amount of the deficiency corresponding thereto was attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners argue that respondent erroneously failed to waive the sec_6659 addition_to_tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax petitioners' citation of heasley v commissioner supra in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the courts of appeals for the second fourth sixth and eighth circuits and this court have not followed the heasley opinion with respect to the application of sec_6659 for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where respondent's refusal to exercise her discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 we note initially that petitioners did not request respondent to waive the sec_6659 addition_to_tax until more than months after the trial of this case we are reluctant to find that respondent abused any discretion in this case when respondent was not timely requested to exercise it and there is no direct evidence of any abuse of administrative discretion haught v commissioner supra cf wynn v commissioner tcmemo_1995_609 klieger v commissioner tcmemo_1992_734 however we do not decide this issue solely on petitioners' failure timely to request a waiver but instead we have considered the issue on its merits petitioners urge that petitioner relied on bach in deciding on the valuation claimed on their tax_return petitioners contend that such reliance was reasonable and therefore that respondent should have waived the sec_6659 addition_to_tax however as we explained above in finding petitioners liable for the negligence additions to tax petitioner's purported reliance on bach was not reasonable bach did not have any education or experience in plastics materials or plastics recycling he acknowledged that he was not qualified to assess the machines and that his technical limitations hindered his investigation at hyannis in the end neither petitioner nor bach in good_faith investigated the fair_market_value of a sentinel epe recycler or the underlying viability financial structure and economics of the plymouth transaction in support of the contention that petitioner acted reasonably petitioners cite 22_f3d_1001 10th cir revg tcmemo_1993_23 however the facts in the mauerman case are distinctly different from the facts of this case in mauerman the court_of_appeals for the tenth circuit held that there was an abuse_of_discretion on the part of the commissioner for not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in the present case however particularly with respect to valuation petitioner relied upon advice which was outside the scope of expertise and experience of the purported adviser bach had no education special qualifications or professional skills or experience in plastics engineering plastics recycling or plastics materials consequently we consider petitioners' reliance on the mauerman case inapplicable we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax_return with respect to their investment in plymouth in this case respondent could find that petitioner's reliance on bach was unreasonable the record in this case does not establish an abuse_of_discretion on the part of respondent but supports respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax in this case is not an abuse_of_discretion petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed investment tax and business energy credits respondent is sustained on this issue c petitioners' motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law approximately months after the trial of this case petitioners filed a motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners also lodged with the court a motion for decision ordering relief from the additions to tax for negligence and from the increased rate of interest with attachments and a memorandum in support of such motion respondent filed an objection with attachments and a memorandum in support thereof and petitioners thereafter filed a reply memorandum petitioners argue that they should be afforded the same settlement that was reached between other taxpayers and the irs in docket nos and each of which was styled miller v commissioner see farrell v commissioner tcmemo_1996_295 denying a motion similar to petitioners' motions see also kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 friedman v commissioner tcmemo_1996_558 jaroff v commissioner tcmemo_1996_527 gollin v commissioner tcmemo_1996_454 grelsamer v commissioner tcmemo_1996_399 zenkel v commissioner tcmemo_1996_398 counsel for petitioners seek to raise a new issue long after the trial in this case resolution of such issue might well require a new trial such further trial would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also haft trust v commissioner 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in this case petitioners' motion for leave is not well founded farrell v commissioner supra even if petitioners' motion for leave were granted the arguments set forth in their motion for decision and the attached memorandum lodged with this court are invalid and such motion would be denied therefore and for reasons set forth in more detail below petitioners' motion for leave shall be denied some of our discussion of background and circumstances underlying petitioners' motion is drawn from documents submitted by the parties and findings of this court in two earlier decisions see estate of satin v commissioner tcmemo_1994_ fisher v commissioner tcmemo_1994_434 these matters are not disputed by the parties we discuss the background matters for the sake of completeness as we have noted granting petitioners' motion for leave would require further proceedings the estate of satin and fisher cases involved stipulation of settlement agreements piggyback agreements made available to taxpayers in the plastics recycling project whereby taxpayers could agree to be bound by the results of three test cases provizer v commissioner tcmemo_1992_177 and the two miller cases we held in estate of satin and fisher that the terms of the piggyback_agreement bound the parties to the results in all three lead cases not just the provizer case petitioners assert that the piggyback_agreement was extended to them but they do not claim to have accepted the offer timely so they effectively rejected it on or about february of a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent in all docketed plastics recycling cases and subsequently in all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all yearsdollar_figure petitioners assert that the plastics recycling in their motion for decision petitioners state after the lead counsel for taxpayers and respondent had agreed upon the designation of the lead cases respondent's counsel prepared piggyback agreements and offered them to counsel for the taxpayers in this case and to other taxpayers emphasis added in respondent's motion for leave to file an amended answer continued project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected itdollar_figure in date the miller cases were disposed of by settlement agreement between the taxpayers and respondentdollar_figure this court entered decisions based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under sec_6659 for valuation_overstatement but not for the additions to tax under the provisions of sec_6661 and sec_6653 the increased interest under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that continued respondent attached a copy of a settlement offer that was extended to petitioners and other taxpayers who at the time were represented by counsel other than their present counsel the terms of the offer were as stated above except that no mention was made with respect to the execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all years in their motion for decision petitioners state respondent formulated a standard settlement position which was extended to all taxpayers having docketed or non-docketed cases in the plastics recycling group including petitioner emphasis added although it is not otherwise a part of the record in thi sec_12 case respondent attached copies of the miller closing_agreement and disclosure waiver to her objection to petitioners' motion for leave and petitioners do not dispute the accuracy of the document time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner supra fisher v commissioner supra petitioners argue that they are similarly situated to miller the taxpayer in the miller cases and that pursuant to the principle of equality they are therefore entitled to the same settlement agreement executed by respondent and miller in those cases in effect petitioners seek to resurrect the piggyback_agreement offer and or the settlement offer they previously failed to accept petitioners contend that under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 frankfurter j concurring see 748_f2d_1465 11th cir 476_f2d_406 4th cir according to petitioners the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling transactions their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payments prior to date no interest accrued after that date in contrast petitioners made no such payment and they conceded that the increased rate of interest under sec_6621 applies in their case liability for the increased rate of interest is the principal difference between the settlement in the miller cases which petitioners declined when they failed to accept the piggyback_agreement offer and the settlement offer that petitioners also failed to accept petitioners argue that sec_6621 must have been an issue in the miller cases since each of the decisions recites that there is no increased interest due from the petitioner s for the taxable years at issue under the provisions of sec_6621 according to petitioners if the millers were not otherwise subject_to the penalty interest provisions because of the particular timing of their tax_payments there would have been no need for the court to include such a recital in its decisions this argument by petitioners is entirely conjectural and is not supported by the documentation on which counsel relies in fact the recital that no increased interest under sec_6621 was due in the miller cases was an express term of the settlement documents in those cases and apparently included in the decisions for completeness and accuracy there is nothing on the record in the instant case or in the court's opinions in estate of satin v commissioner tcmemo_1994_435 or fisher v commissioner tcmemo_1994_434 or in any of the material submitted to us in this case that would indicate that the millers were otherwise subject_to the penalty interest provisions petitioners' argument is based on a false premise we find that petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not miller foreclosed the applicability of the sec_6621 increased rate of interest in his cases while petitioners concede it applies in their case petitioners failed to accept a piggyback settlement offer that would have entitled them to the settlement reached in the miller cases and also rejected a settlement offer made to them prior to trial of a test case in contrast miller negotiated for himself and accepted an offer that was essentially the same as the plastics recycling project settlement offer rejected by petitioners prior to trial accordingly petitioners' motion is not supported by the principle of equality on which they rely cf baratelli v commissioner tcmemo_1994_484 to reflect the foregoing an appropriate order will be issued denying petitioners' motion and decision will be entered under rule
